Citation Nr: 0501832	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-28 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 RO decision which, in pertinent 
part, denied service connection for major depression and 
personality disorder (claimed as mental problems).  The 
veteran filed a notice of disagreement in December 2002, and 
in September 2003 the RO issued a statement of the case.  In 
September 2003, the veteran timely perfected an appeal of 
this issue.


FINDING OF FACT

A chronic acquired psychiatric disorder, including major 
depression, was not present during service or for several 
years thereafter, and it was not caused by any incident of 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R.  §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 6, 
1968 to September 13, 1968.  The report of his pre-induction 
physical examination, performed in May 1967, noted 
essentially normal findings throughout.  A medical history 
report, however, completed at that time, noted that he had a 
history of nervous trouble.  The report further stated that 
he had been seen for his nerves in 1959, but that he did not 
obtain treatment so no diagnosis was made.  

Inservice treatment reports, beginning in July 1998, noted 
the veteran's complaints of nervousness and difficulty 
sleeping.  A medical board report, dated in August 1968, 
noted that the veteran's main difficulties were increasing 
nervousness, difficulty sleeping, concern about his family, 
and marked difficulties in getting along with people, 
including authority figures.  The report noted a history of 
long standing emotional problems, including preservice 
psychiatric treatment.  

On mental status examination, he was found to be an extremely 
tense and depressed individual.  The report concluded with a 
diagnosis of mixed "personality disorder" with schizoid, 
and emotionally unstable features.  It also noted that these 
conditions existed prior to the veteran's entry into active 
duty service.   The report then recommended, based upon the 
veteran's personality and character disorder, that he be 
discharged from the service on the basis of an erroneous 
induction.  

In August 2002, the veteran filed his present claim seeking 
service connection for an acquired psychiatric disorder.  In 
support of his claim, VA medical treatment records, dated 
from 1990 through 2003, were obtained by the RO.  

A treatment report, dated in August 1994, noted the veteran's 
complaints of being really close to losing it emotionally.  
He reported a number of post-service stressors that had no 
relationship with his military service, including problems on 
the job, financial stressors, the death of his ex-spouse in 
1992, and his own health issues.  Examination revealed no 
evidence of psychosis.  The report concluded with an 
assessment of anxiety and some depression due to job stress 
as well as grief over ex-spouse's death.  A November 1994 
treatment report noted his complaints of being extremely 
unhappy due to his job situation.  The report noted an 
assessment of anxiety in fairly dependent person.  A 
treatment report, dated in October 1996, noted an assessment 
of probable chronic anxiety.  

A June 2002 treatment report noted the veteran's history of 
feeling depressed for several years.  The report concluded 
with an impression of major depression, and listed a Global 
Assessment of Functioning (GAF) score of 60.  

In September 2002, the veteran submitted a statement 
indicating that he had informed the military that he had 
mental problems before joining the Army.  He indicated that 
he was treated badly in the service, that he reached a point 
where he was falling apart, and that he would have signed 
anything to get out.  

A treatment report, dated in February 2003, noted the 
veteran's complaints of seeing and hearing things.  He also 
reported that he tried to kill himself by running out in 
front of a car.  A psychiatric consultation noted an 
assessment of depression.  An April 2003 psychiatric 
consultation report noted the veteran's history of depressive 
symptoms, including poor sleep, low energy, and isolation.  
The report noted that most of these symptoms had been present 
since 1992 when his third spouse died in a car accident.  The 
report also noted that he does have some paranoid thinking 
which appear to be ingrained traits, displaces feelings 
towards jobs, and accounts for the military doing him wrong 
but no delusions, mostly traits suggestive of paranoid 
personality disorder.  The report concluded with a diagnosis 
of major depression and rule out paranoid personality 
disorder.  It also listed a GAF score of 60.  

In December 2002, the veteran submitted a statement 
indicating that he was treated for his nerves just once 
before entering the service when he was twelve years old.  He 
stated that his treatment in the military resulted in a 
complete break down, and his subsequent discharge.

In January 2003, four lay statements were received from 
family members and friends of the veteran.  These statements 
noted that the veteran had no mental problems prior to 
entering the Army, and that he had emotional problems upon 
his return.  

II.  Analysis

First, the Board must address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

By letter dated in September 2002, and the September 2003 
statement of the case (SOC), the RO advised the veteran of 
the enactment of the VCAA.  The veteran was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence previously received and requested to provide 
authorization for the release of any additional medical 
records which may be available.  The veteran was also 
requested to identify any additional information or evidence 
that he wanted VA to try and obtain.   

The November 2002 rating decision, the September 2003 SOC, 
and the RO's letter in September 2002, collectively notified 
the veteran of the relevant laws and regulations and 
essentially advised him evidence necessary to substantiate 
his claim herein.  The September 2003 SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The RO has obtained all available treatment records 
identified by the veteran.  The veteran's service medical 
records are in the record, and the RO has obtained all post 
service treatment records identified by the veteran.  The 
Board also finds that scheduling a VA examination is not 
warranted herein.  The first medical evidence of an acquired 
psychiatric disorder (other than a personality disorder) is 
dated over twenty-five years after the veteran's discharge 
from the service, and there is no objective evidence linking 
this condition to the veteran's active duty service.  Thus, 
there are no additional records to be obtained herein.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

The veteran claims that he developed an acquired psychiatric 
disorder as a result of his active duty service.  He 
specifically attributes this condition to the treatment he 
received from the military.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including psychoses, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

As noted above, the evidence shows that the veteran served on 
active duty from May to September 1968.  A review of his 
service medical records revealed treatments for complaints of 
nervousness and difficulty sleeping.  The records were silent 
as to a diagnosis of an acquired psychiatric disorder.  The 
veteran was sent before the medical board in August 1968.  
Based upon a complete review of the veteran's history, the 
medical board diagnosed him with mixed "personality 
disorder" with schizoid, and emotionally unstable features.  
It also found that both of these conditions existed prior to 
the veteran's entry into active duty service.  The Board must 
find that the report provides negative evidence against this 
claim.

An acquired psychiatric disorder, such as a psychoneurosis or 
psychosis, was not found during service.  There is no 
evidence of a psychosis within the first year after active 
duty as required for presumptive service connection.  

The first reported post-service medical treatment for a 
psychiatric disorder is not until the August 1994, over 
twenty-five years after the veteran's discharge from service.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  The August 
1994 report noted a number of stressors, including post-
service problems on the job, financial stressors, the death 
of his ex-wife in 1992, and his own health.  These post-
service stressors provide more negative evidence against this 
claim. 
  
It concluded with an assessment of anxiety and some 
depression due to job stress as well as grief over ex-
spouse's death.  Subsequent post-service medical records show 
ongoing treatment for a psychiatric disorder related to post-
service events, which has been primarily classified as major 
depression.  There is no competent medical evidence linking a 
chronic acquired psychiatric disorder, first shown several 
years after the veteran's service, with his active duty 
service.  

As noted above, service connection may not be granted for a 
personality disorder.  38 C.F.R. §§ 3.303(c), 4.9.  Although 
the veteran contends that his current psychiatric disorder 
resulted from his military service, he, as a layman, does not 
have competence to give a medical opinion on diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that a 
chronic acquired psychiatric disorder, including major 
depression, began years after the veteran's active duty and 
was not caused by any incident of service.  The condition was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


